Case 3:21-cv-00806-FLW-LHG Document 58 Filed 06/30/21 Page 1 of 2 PageID: 3757




 OBERMAYER REBMANN MAXWELL & HIPPEL LLP
 By: Steven A. Haber, Esquire      Attorneys for Amici Curiae
 1120 Route 73, Suite 420          Ryan White Clinics for 340B Access,
 Mount Laurel, NJ 08054-5108       Little Rivers Health Care, Inc., and
 Phone: (856) 795-3300             WomenCare, Inc., dba FamilyCare
 Email: steven.haber@obermayer.com Health Center


 NOVO NORDISK INC. et al,
                                               UNITED STATES DISTRICT COURT
                            Plaintiffs,        FOR THE DISTRICT OF NEW JERSEY


               v.
                                               Civil Action No. 3:21-cv-00806-FLW-LHG

 U.S. DEPARTMENT OF HEALTH AND
 HUMAN SERVICES, et al.,

                            Defendants.


                     UNOPPOSED MOTION FOR
           ADMISSION PRO HAC VICE OF RONALD CONNELLY

       Pursuant to L. Civ. R. 101.1(c), Amici Curiae on behalf of Ryan White Clinics

 For 340B Access, Little Rivers Health Care, Inc., and WomenCare, Inc., dba

 FamilyCare Health Center, by and through its undersigned counsel, respectfully

 requests that this Court grant Amici Curiae’s Unopposed Motion for Admission Pro

 Hac Vice of Ronald Connelly. Counsel to Amici Curiae have consulted with counsel

 to the Parties in this case, who state that they do not oppose this motion. In support

 of its motion, Amici Curiae relies upon the accompanying Certifications of Steven



 OMC\4826-8199-7040.v1
Case 3:21-cv-00806-FLW-LHG Document 58 Filed 06/30/21 Page 2 of 2 PageID: 3758




 A. Haber and Ronald Connelly.        A proposed Order is submitted herewith.

         WHEREFORE, Amici Curiae respectfully requests that this Court grant the

 admission pro hac vice of Ronald Connelly.



                                      /s/ Steven A. Haber
                                      Steven A. Haber (I.D. #03946-1988)
                                      OBERMAYER REBMANN MAXWELL &
                                        HIPPEL LLP
                                      1120 Route 73, Suite 420
                                      Mt. Laurel, NJ 08054
                                      Tel. (856) 857-1422
                                      Fax (856) 482-0504
                                      Steven.Haber@Obermayer.com

                                      Attorneys for Amici Curiae

 Dated: June 30, 2021




                                        2
 OMC\4826-8199-7040.v1
